UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-144509 CADUCEUS SOFTWARE SYSTEMS CORP. (Exact name of registrant as specified in its charter) Nevada 98-0534794 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 42a High Street, Sutton Coldfield, West Midlands, United Kingdom B72 1UJ (Address of principal executive offices) (Zip Code) +44 0 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 276,700,000 common shares issued and outstanding as of February 12, 2012. CADUCEUS SOFTWARE SYSTEMS CORP. Form 10-Q PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mining Safety Disclosures 11 Item 5. Other Information . 11 Item 6. Exhibits 12 SIGNATURES 13 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim financial statements for the three and nine month periods ended December 31, 2011 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 CADUCEUS SOFTWARE SYSTEMS CORP. (A Development Stage Company) FINANCIAL STATEMENTS December 31, 2011 BALANCE SHEETS STATEMENTS OF OPERATIONS STATEMENTS OF CASH FLOWS NOTES TO THE FINANCIAL STATEMENTS 4 CADUCEUS SOFTWARE SYSTEMS CORP. (A Development Stage Company) Balance Sheets (Unaudited) Assets December 31, March 31, Current Assets Cash $ 58,477 $ 1,903 Total Current Assets 58,477 1,903 Total Assets $ 58,477 $ 1,903 Liabilities and Stockholders’ Equity (Deficit) Current Liabilities Accounts payables and accrued liabilities $ 21,712 $ 12,691 Accrued interest on related party loans – 1,860 Loans from related party 8,742 62,368 Loan payable 25,557 1,031 Total Current Liabilities 56,011 77,950 Stockholders’ Equity (Deficit) Common stock, $0.001 par value, 400,000,000 shares authorized; 276,700,000 shares issued and outstanding (March 2011 – 209,600,000 shares) 276,700 209,600 Additional paid-in capital 4,869,954 (184,200) Deficit accumulated during the development stage (5,144,188) (101,447) Total Stockholders’ Equity (Deficit) 2,466 (76,047) Total Liabilities and Stockholders’ Equity (Deficit) $ 58,477 $ 1,903 The accompanying notes are an integral part of these financial statements. F-1 CADUCEUS SOFTWARE SYSTEMS CORP. (A Development Stage Company) Statements of Operations (Unaudited) Three Months Ended December 31, 2011 Three Months Ended December 31, 2010 Nine Months Ended December 31, 2011 Nine Months Ended December 31, 2010 From Inception on December 13, 2006 through December 31, 2011 Expenses General and administrative expenses $ 54,174 $ 2,174 $ 77,741 $ 8,845 $ 177,328 Impairment of licensing agreement cost (Note 5) – – 4,965,000 – 4,965,000 Total Expenses 54,174 2,174 5,042,741 8,845 5,142,328 Net loss before other expenses (54,174) (2,174) (5,042,741) (8,845) (5,142,328) Other Expenses Interest expense – (189) – (565) (1,860) Net loss for the period $(54,174) $ (2,363) $ (5,042,741) $ (9,410) $ (5,144,188) Loss per common share – Basic and diluted $ (0.00) $ (0.00) $ (0.02) $ (0.00) Weighted Average Number of Common Shares Outstanding 276,357,610 26,200,000 259,135,640 26,200,000 The accompanying notes are an integral part of these financial statements. F-2 CADUCEUS SOFTWARE SYSTEMS CORP. (A Development Stage Company) Statements of Cash Flows (Unaudited) Nine Months Ended December 31, 2011 Nine Months Ended December 31, 2010 From Inception on December 13, 2006 through December 31, 2011 Operating Activities Net loss for the period $ (5,042,741) $ (9,410) $ (5,144,188) Adjustment to reconcile net loss to net cash used in operating activities: Impairment of licensing agreement cost 4,965,000 – 4,965,000 Changes in operating assets and liabilities: Prepaid expenses – – – Accounts payables and accrued liabilities 9,021 (468) 21,712 Due to related party 768 – 2,648 Accrued interest – related party note – 565 1,860 Net cash used for operating activities (67,952) (9,313) (152,968) Financing Activities Loans from related party – 5,462 60,488 Proceeds from loan payable 24,526 – 25,557 Sale of common stock 100,000 – 125,400 Net cash provided by financing activities 124,526 5,462 211,445 Net increase (decrease) in cash and equivalents 56,574 (3,851) 58,477 Cash and equivalents at beginning of the period 1,903 4,506 – Cash and equivalents at end of the period $ 58,477 $ 655 $ 58,477 Supplemental cash flow information: Non-cash investing and financing activities: Common stock issued for Licensing Agreement $ 4,965,000 $ – $ 4,965,000 Cash paid for: Interest $ – $ – $ – Taxes $ – $ – $ – The accompanying notes are an integral part of these financial statements. F-3 CADUCEUS SOFTWARE SYSTEMS CORP. (A Development Stage Company) Notes to the Financial Statements December 31, 2011 (Unaudited) 1. NATURE AND CONTINUANCE OF OPERATIONS The Company was incorporated under the laws of the State of Nevada, U.S. on December 13, 2006 under the name Bosco Holdings Inc. On March 1, 2011, the Company changed its name from Bosco Holdings Inc. to Caduceus Software Systems Corp. The Company is in the development stage as defined under Accounting Codification Standard (“ASC”) 915, “Development Stage Entities”, and its efforts were primarily devoted marketing and distributing laminate flooring to the wholesale and retail markets throughout North America. On June 9, 2011, the Company entered into a Licensing Agreement for the exclusive license to software optimized for use in the medical industry for patient management, patient appointment scheduling, physician memorandum recording, medical symptom and ailment recording and digital image recording. The Company is now in the business of providing medical software to medical professionals. The Company has not generated any revenue to date and consequently its operations are subject to all risks inherent in the establishment of a new business enterprise. The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at December 31, 2011, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s March 31, 2011 audited financial statements. The results of operations for the period ended December 31, 2011 is not necessarily indicative of the operating results for the full year. 2. GOING CONCERN The financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. For the period from inception, December 13, 2006 through December 31, 2011 the Company has accumulated losses of $5,144,188. There is substantial doubt as to the ability of the company to continue as a going concern. The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand and loans from directors and/or private placement of common stock. As of December 31 , 2011, the Company has excess of current assets over its current liabilities by $2,466, with cash and cash equivalents representing $58,477. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in US dollars. Cash and Cash Equivalents For purposes of Statements of Cash Flows, the Company considers all highly liquid debt instruments purchased with a maturity date of three months or less to be cash equivalents. Use of Estimates and Assumptions The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. F-4 CADUCEUS SOFTWARE SYSTEMS CORP. (A Development Stage Company) Notes to the Financial Statements December 31, 2011 (Unaudited) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Foreign Currency Translation The financial statements are presented in United States dollars. In accordance with ASC-830, “Foreign Currency Matters”, foreign denominated monetary assets and liabilities are translated into their United States dollar equivalents using foreign exchange rates which prevailed at the balance sheet date. Non monetary assets and liabilities are translated at the exchange rates prevailing on the transaction date. Revenue and expenses are translated at average rates of exchange during the year. Gains or losses resulting from foreign currency transactions are included in results of operations. Fair Value of Financial Instruments The carrying value of cash, accounts payable and accrued liabilities, loans from related party and loan payable approximates their fair value because of the short maturity of these instruments. Unless otherwise noted, it is management’s opinion the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. Income Taxes The Company follows the liability method of accounting for income taxes. Under this method, deferred income tax assets and liabilities are recognized for the estimated tax consequences attributable to differences between the financial statement carrying values and their respective income tax basis (temporary differences). The effect on deferred income tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. At December 31, 2011, a full-deferred tax asset valuation allowance has been provided and no deferred tax asset has been recorded. Basic and Diluted Loss Per Share The Company computes loss per share in accordance with ASC-260, “Earnings per Share” which requires presentation of both basic and diluted earnings per share on the face of the statement of operations. Basic loss per share is computed by dividing net loss available to common shareholders by the weighted average number of outstanding common shares during the period. Diluted loss per share gives effect to all dilutive potential common shares outstanding during the period. Dilutive loss per share excludes all potential common shares if their effect is anti-dilutive. The Company has no potential dilutive instruments and accordingly basic loss and diluted loss per share are equal. Long-Lived Assets The Company has adopted ASC-360, “Property, Plant and Equipment” which requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows. Should impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. ASC-360 also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell. During the nine months ended December 31 , 2011, the Company recorded a $4,965,000 impairment expense and reduced the license agreement book value to $0 (Note 5). Research and Development The Company accounts for research and development costs in accordance with the ASC-730, “Research and Development”. Under ASC-730, all research and development costs must be charged to expense as incurred. Accordingly, internal research and development costs are expensed as incurred. Third-party research and developments costs are expensed when the contracted work has been performed or as milestone results have been achieved. Company-sponsored research and development costs related to both present and future products are expensed in the period incurred. The Company incurred research and development expenditures of $0 for the period from December 13, 2006 (date of inception) to December 31 , 2011. F-5 CADUCEUS SOFTWARE SYSTEMS CORP. (A Development Stage Company) Notes to the Financial Statements December 31, 2011 (Unaudited) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Concentrations of Credit Risk Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, consist primarily of cash and cash equivalents. At December 31 , 2011, the Company has cash in the amount of $58,477. The Company places its cash and temporary cash investments with credit quality institutions Revenue Recognition The Company will recognize revenue in accordance with ASC-605, “Revenue Recognition,” which requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company will defer any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. Advertising The Company follows the policy of charging the costs of advertising to expenses incurred. The Company incurred $0 in advertising costs during the nine months ended December 31 , 2011 and December 30, 2010. Stock-based Compensation The Company records stock based compensation in accordance with the guidance in ASC-718, “Compensation - Stock Compensation,” which requires the Company to recognize expenses related to the fair value of its employee stock option awards. This eliminates accounting for share-based compensation transactions using the intrinsic value and requires instead that such transactions be accounted for using a fair-value-based method. The Company recognizes the cost of all share-based awards on a graded vesting basis over the vesting period of the award. Recent accounting pronouncements The Company management has reviewed recent accounting pronouncements issued through the date of the issuance of financial statements. In management’s opinion, except for those pronouncements detailed below, no other pronouncements apply or will have a material effect on the Company’s financial statements. 4. COMMON STOCK The total number of common shares authorized that may be issued by the Company is 400,000,000 shares with a par value of one tenth of one cent ($0.001) per share and no other class of shares is authorized. As of December 31, 2011, the Company has issued and outstanding 276,700,000 shares of common stock. During the year March 31, 2007, the Company issued 209,600,000 shares of common stock for total cash proceeds of $25,400. On February 21, 2008, the Company's Board of Directors authorized and declared a five-for-one forward stock split of the Company's common stock. The stock split was effected in the form of a stock dividend distribution on March 27, 2008 to the stockholders on record on close of business February 21, 2008. The stockholders received four additional shares of common stock for each share of common stock held as of the close of business on the record date. All shares and per-share data have been restated to reflect this stock split. F-6 CADUCEUS SOFTWARE SYSTEMS CORP. (A Development Stage Company) Notes to the Financial Statements December 31, 2011 (Unaudited) 4. COMMON STOCK (continued) On February 16, 2011, the Company's Board of Directors approved an increase to the Company’s authorized capital, and declared an eight-for-one forward stock split of the Company's common stock. Effective March 1, 2011, the Company’s authorized capital increased from 75,000,000 to 400,000,000 shares of common stock. The stock split was effected in the form of a stock dividend distribution on March 3, 2011 to the stockholders on record on close of business February 16, 2011. The stockholders received seven additional shares of common stock for each share of common stock held as of the close of business on the record date. All shares and per-share data have been restated to reflect this stock split. On June 9, 2011, the Company issued 66,200,000 common stock to Sygnit Corporation (“Sygnit”) pursuant to the licensing agreement (refer to Note 5). On November 4, 2011, the Company completed a private placement of common stock pursuant to Regulation S of the Securities Act of 1933 (the “Act”) and sold 900,000 units to one corporation and raised $100,000. Each unit consisted of one share of common stock; one series A warrant; and, one series B warrant. Each series A warrant is exercisable into one share of common stock at an exercise price of $0.15 per warrant and each series B warrant is exercisable into one share of common stock at an exercise price of $0.25 per warrant. The series A warrants are exercisable for a period of 36 months from November 4, 2011 and the series B warrants are exercisable for a peroid of 48 months from November 4, 2011. The transaction took place outside the United States of America and the purchaser was a non-US corporation as defined in Regulation S of the Act. Share Purchase Warrants The continuity of share purchase warrants during the period ended December 31, 2011 is as follows: Expiry dates Exercise price Outstanding at March 31, 2011 Issued Exercised Expired Outstanding at December 31, 2011 November 4, 2014 $ 0.15 - 900,000 - - 900,000 November 4, 2015 $ 0.25 - 900,000 - - 900,000 - 1,800,000 - - 1,800,000 5. LICENSING AGREEMENT On June 9, 2011, the Company entered into a Licensing Agreement with Sygnit. Pursuant to the Licensing Agreement the Company received an exclusive license to the Caduceus MMS software system developed by Sygnit as well as all peripheral documentation, source code and object code relating to this software and any of its accompanying parts. The license is for a period of 5 years, but if the Company is able to raise an aggregate of $200,000 in financing within 6 months, the license extends perpetually. As consideration for the license, the Company issued 66,200,000 shares of common stock and a director of the Company transferred an additional 63,800,000 shares of common stock to Sygnit. The 66,200,000 shares of common stock issued to Sygnit was recorded at the closing stock price which is $0.075 per common stock for a total fair value of $4,965,000. On December 31, 2011, the Company reviewed the fair value of licensing agreement for potential impairment. Considering all the facts and circumstances, the Company could not forecast future cash flow with enough certainty. In accordance with US GAAP, the Company recorded a $4,965,000 impairment expense and reduced the license agreement book value to $0. F-7 CADUCEUS SOFTWARE SYSTEMS CORP. (A Development Stage Company) Notes to the Financial Statements December 31, 2011 (Unaudited) 6. LOAN PAYABLE As of December 31, 2011, the Company owes an unrelated third party $15,236 (Cdn$15,500). The loan is non-interest bearing, and due on demand. As of December 31, 2011, the Company owes $10,321 to two unrelated third parties. The loans are non-interest bearing, and are due on demand. 7. RELATED PARTY TRANSACTIONS As of June 9, 2011, a director of the Company had outstanding loans to the Company in the amount of $56,254. The loan was due upon demand and unsecured. On June 9, 2011, the director agreed to forgive the amount owing to him and the transaction has been recorded as additional paid-in capital during the nine months ended December 31, 2011. On January 31, 2011, the President of the Company loaned the Company $3,000. The loan is non-interest bearing, due upon demand and unsecured. As of December 31, 2011 the President of the Company loaned the Company another $2,950 (Cdn $3,000) and $3,435 for a total of $6,385. The loan is non-interest bearing, due upon demand and unsecured. During the nine months ended December 31, 2011 a director of the Company loaned the Company $2,357. The loan is non-interest bearing, due upon demand and unsecured. 8. CONTINGENCY The Company disputes charges with RBSM LLP (predecessor auditor) for the review of the Form 8-K and correspondence with the successor auditor during 2008, in amount of $3,025. The Company examined the invoices, and decided that charges for the review of the 8K and correspondence with the successor auditor are excessive. 9. INCOME TAXES As of December 31, 2011, the Company had net operating loss carry forwards of $179,188 that may be available to reduce future years’ taxable income through 2031. Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the deferred tax asset relating to these tax loss carry-forwards. 10. SUBSEQUENT EVENTS The Company has determined that there were no subsequent events up to and including the date of the issuance of these financial statements that warrant disclosure or recognition in the financial statements. F-8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including "could", "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" and the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references "common shares" refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our" and "our company", mean Caduceus Software Systems Corp., unless otherwise indicated. General Overview We were incorporated as a Nevada company on December 13, 2006. On March 1, 2011 we changed our name from Bosco Holdings Inc. to Caduceus Software Systems Corp. and increased our authorized capital to 400,000,000 shares of common stock. As of March 3, 2011 we also undertook a forward split of our issued and outstanding shares on a basis of 1 old for 8 new. We maintain our business offices at 42a High Street, Sutton Coldfield, West Midlands, United Kingdom, and our telephone number is +44-0121-695-9585. Previous Business Until June 9, 2011, we were engaged in the business of marketing and distributing laminate flooring in both the mass wholesale and retail markets throughout North America. We entered into a marketing and sales distribution agreement with our supplier, Bossco-Laminate Co., Ltd., a privateRussian company. However, we were not able to find sufficient investment in order to expand our business and our management was forced to change our business focus. Current Business On June 9, 2011 we entered into and closed a licensing agreement with Sygnit Corporation for the exclusive license to software for use in the medical industry for patient management, patient appointment scheduling, physician memorandum recording, medical symptom and ailment recording and digital image recording. We are now a software company that currently offers a suite of medical management applications, collectively named Caduceus MMS, that focus on an alternative to traditional patient administration systems, reducing the time and expense involved in managing appointment scheduling, providing practitioners with a comprehensive set of resource, prescription and contraindication libraries, and a sophisticated architecture designed to minimize the billing submission time while maximizing the successful reimbursements to the clinic. 5 Products and Services Through the license agreement with Sygnit, we are able to provide a suite of software to medical professionals. Our software offerings are designed in stages so that each component and phase carefully addresses both the practitioner’s administrative and level-of-service requirements. Unlike most EHR (Electronic Health Recording) or EMB (Electronic Medical Billing) systems that handle either billing or scheduling, Caduceus MMS is equipped to manage an entire practice. In order to remain streamlined Caduceus MMS is structured as a set of closely inter-related service units, scalable modules, and upgradeable libraries. We expect that Caduceus MMS will primarily be installed and used in a clinical or office environment, thus it was primarily designed to be implemented in a local network on standard Windows-based computer systems. In this configuration, the software requires almost no additional hardware outlay; it can be installed and used almost immediately. With the addition of server and imaging modules, Caduceus MMS can be adapted to take advantage of more equipment. This premise gives the client a shallow investment curve to overcome, rather than being forced to pay tens to hundreds of thousands to prepare the typical complex EHR. Results of Operations We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. Three Months Ended December 31, Nine Months Ended
